Citation Nr: 0107261	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-22 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The veteran served on active duty for over twenty years prior 
to his retirement in July 1982.  He died on June [redacted], 1997.  
The appellant is the surviving spouse of the veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

REMAND

Upon review of the evidence, the Board finds that it is 
necessary to remand this case to schedule a Travel Board 
hearing.  The appellant indicated that she desired a Travel 
Board hearing in her VA Form 9, Substantive Appeal of 
November 4, 1999.  There is a statement in the file dated in 
February 2000 that the appellant wanted her case to be 
forwarded to the Board as soon as possible, but this 
statement cannot reasonably be read as a withdrawal of her 
request for a hearing.  There is no evidence of record to 
indicate that the appellant has withdrawn her request for a 
hearing and her representative has specifically raised this 
issue which is a strong indication that the appellant 
continues to desire a hearing.

In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED to the RO for the 
following:

Appropriate action should be taken by the 
RO, in accordance with the appellant's 
request to schedule the appellant for a 
personal hearing before a Member of the 
Board at the RO.  All correspondence 
pertaining to this matter should be 
associated with the claims folder.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of the REMAND are to further develop 
the record and accord the appellant due process of law.  No 
action is required of the appellant until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


